Exhibit 10.2

 



 

 

FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

 

This FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made
and entered into as of April 14, 2014, by and between NEPHROS, INC., a Delaware
corporation (the “Company”), and LAMBDA INVESTORS LLC (“Lambda”). Capitalized
terms used herein but not defined herein shall have the meanings given to such
terms in the Registration Rights Agreement (as defined herein).

 

WHEREAS, the Company and Lambda entered into that certain Registration Rights
Agreement dated as of November 12, 2013 (the “Registration Rights Agreement”);
and

 

WHEREAS, pursuant to Section 10(a) of the Registration Rights Agreement, the
Company and Lambda desire to amend the Registration Rights Agreement as set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, the Company and Lambda, intending legally to
be bound, hereby agree as follows.

 

1. Definitions. Section 1 of the Registration Rights Agreement is hereby amended
to replace the following definition in its entirety:

 

“Filing Date” shall mean the thirtieth (30th) day after receipt by the Company
of written notice from Lambda directing the Company to file the Resale
Registration Statement; provided that, if the Filing Date falls on a Saturday,
Sunday or any other day which shall be a legal holiday or a day on which the SEC
is authorized or required by law or other government actions to close, the
Filing Date shall be the following Business Day.

 

2. Miscellaneous.

 

(a) Ratification and Incorporation. Except as amended hereby, the Registration
Rights Agreement is in all respects ratified and confirmed, and all of the terms
thereof shall remain in full force and effect. This Amendment is executed and
shall be construed as an amendment to the Registration Rights Agreement and, as
provided in the Registration Rights Agreement, this Amendment forms a part
thereof for all purposes. The Registration Rights Agreement and this Amendment
shall be read, taken and construed as one and the same instrument, and each
Holder shall be bound by the Registration Rights Agreement as amended hereby.

 

(b) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(c) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
PRINCIPLES OF THE CONFLICT OF LAWS THEREOF.

 

(d) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

[Signature Page Follows Immediately]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.  



 

  NEPHROS, INC.       By:  /s/ John C. Houghton     Name:   John C. Houghton  
Title:

President, Chief Executive Officer

and Acting Chief Financial Officer

 

 

HOLDER:  Lambda Investors LLC

 

By:  /s/ Arthur H. Amron   Name:   Arthur H. Amron Title:

Vice President and Assistant Secretary

 

 

Address for Notices:

Lambda Investors LLC

c/o Wexford Capital LP

411 West Putnam Avenue

Greenwich, CT 06830

 

Attention: Arthur H. Amron

 

 



 

